
	

115 S1228 IS: National Diplomacy and Development Strategy Act of 2017
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1228
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2017
			Mr. Young (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To require a National Diplomacy and Development Strategy.
	
	
		1.Short title
 This Act may be cited as the National Diplomacy and Development Strategy Act of 2017.
		2.National diplomacy and development strategy
			(a)Strategy required
				(1)Initial strategy
 (A)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development and the heads of other relevant Federal departments and agencies, shall submit to Congress a comprehensive report on the national diplomacy and development strategy (NDDS) of the United States.
 (B)Use of QDDRFor the purposes of fulfilling the requirement under subparagraph (A), the Quadrennial Diplomacy and Development Review of 2015 may be used to inform the development of the NDDS.
 (2)Subsequent strategiesBeginning in the year after the initial NDDS report is submitted under paragraph (1), the Secretary of State, in consultation with the Administrator of the United States Agency for International Development and the heads of other relevant Federal departments and agencies, shall submit an NDDS report—
 (A)in any year in which a new President is inaugurated, not later than October 1; and (B)in any other year, not later than 90 days after the development of a new National Security Strategy Report.
 (b)ContentEach NDDS report required under subsection (a) shall set forth the national diplomacy and development strategy of the United States and shall, at a minimum, include a comprehensive description and discussion of the following matters:
 (1)The leading worldwide interests and objectives of the United States, categorized as vital, highly important, or important, in accordance with categories defined by the Secretary in order to delineate a clear prioritization of the United States interests and objectives.
 (2)The leading threats, challenges, and opportunities associated with these interests and objectives, including—
 (A)an assessment of the severity and likelihood of the threats, explicitly linking each threat to a vital, highly important, or important national interest or objective;
 (B)an assessment of the nature of the challenges and how each challenge will evolve if left unaddressed; and
 (C)an assessment of the opportunities and associated potential benefits to United States interests or objectives.
 (3)An overview of the diplomatic and development tools and sources of leverage necessary to address or minimize the leading threats and challenges and to take advantage of the leading opportunities, including an assessment of whether the United States Government possesses those tools or sources of leverage and—
 (A)for each threat, challenge, or opportunity that the Secretary assesses the United States Government lacks sufficient tools or sources of leverage to address, minimize, or take advantage of, a detailed plan to develop or improve these tools and sources of leverage; and
 (B)an identification of key existing or needed military, economic, informational, or intelligence tools or sources of leverage outside the Department of State that are critical to the successful implementation of the NDDS.
 (4)A plan to utilize available diplomatic and development tools or sources of leverage to address or minimize the leading threats and challenges and to take advantage of the leading opportunities, including—
 (A)a discussion of the optimal allocation of finite resources and identification of the risks associated with that allocation;
 (B)diplomatic and development regional bureau sub-plans, incorporating feedback from the functional bureaus, that seek to promote the national interests and objectives in each respective worldwide region, including a description of key priorities and tasks for United States missions within the region and how individual missions will work together to support the regional and international plan;
 (C)a description of— (i)how the NDDS is integrated and coordinated with the current National Defense Strategy (as required by section 941 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328)); and
 (ii)how the NDDS supports the national security strategy (as described in section 108 of the National Security Act of 1947 (50 U.S.C. 3043));
 (D)an identification of relationships and contributions of other United States departments or agencies that are key to the fulfillment of the plan;
 (E)an identification of the desired role of allied or partner nations and a diplomatic plan to encourage their cooperation in executing the NDDS; and
 (F)an identification of the desired role of select international organizations, and a diplomatic plan to encourage their cooperation in executing the NDDS.
 (5)An identification of any additional resources or statutory authorizations necessary from Congress to implement the NDDS.
 (6)Such other information as may be necessary to help inform Congress on matters relating to the NDDS. (c)ReportEach NDDS report required under this section shall be submitted to the appropriate congressional committees in classified form with an unclassified summary.
 (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.
			
